Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Cirigliano, J.), rendered January 13, 1995, convicting him of criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court erred in failing to determine if the reasons the prosecutor offered for exercising peremptory challenges against three black females were pretextual was not preserved for appellate review because the defendant never raised the issue before the trial court (see, People v Allen, 86 NY2d 101, 111).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Bracken, J. P., Copertino, Altman and Krausman, JJ., concur.